Case: 1:19-cv-03696 Document #: 6 Filed: 06/17/19 Page 1 of 3 PagelD #:25

AO 440 (Rev. 05/00) Summons in a Civil Action

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

DANNY VILLANUEVA

V.

CAVALRY PORTFOLIO SERVICES, LLC,
and CAVALRY SPV I, LLC

TO: (Name and address of Defendant)

Cavalry Portfolio Services, LLC
c/o CT Corporation System

208 S. LaSalle Street, Suite 814
Chicago, IL 60604

SUMMONS IN A CIVIL CASE
CASE NUMBER: 19-cv-03696
ASSIGNED JUDGE:

Hon. John Robert Blakey

DESIGNATED
MAGISTRATE JUDGE: Hon. M. David Weisman

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

Celetha Chatman
Community Lawyers LLC
20 N. Clark, Suite 3100
Chicago, IL 60602

21

an answer to the complaint which is herewith served upon you, days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable

period of time after service.

THOMAS G. BRUTON, CLERK

Dpeesin taneeuk

(By) DEPUTY CLERK

 

June 5, 2019

 

DATE
 

Case: 1:19-cv-03696 Document #: 6 Filed: 06/17/19 Page 2 of 3 PagelD #:25

 

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS EASTERN DIVISION

Danaoy Villanueva Case No. 19 CV 03696
Plaintiff(s).
AFFIDAVIT OF SERVICE

VS.

Cavalry Portfolio Services, LLC, et al.
Defendant(s),

 

1, Mark Gascon, being first duly sworm on cath, depose and say the following:

Lam over the age of 18, nots party to this action, and an employee of Elite Process Serving and lnvestigutions,
Inc . 2 licensed private detective agency, license number |! 7-001 199.

Type of Process: Sammens in a Civil Case and Complaint with Exhibits A-E

Defendant to be served: Cavalry Portfolto Services, LLC, c/o CT Corporation System
Address where served: 208 South LaSalle Street, Suite $14, Chicago, IL 60604

On June 11. 2019 at 11:25 AM, E served the within named defendant in the following manner:

CORPORATE SERVICE: By leaving a copy of this process with Derrick Hackett . (Title) Associate Intake
Specialist . a person authorized to accept service and informed the person of the contents thereot.

Description of person process was left with:

Sex: Male - Race: Black - Hair: Black - Approx. Age: 26 - Height: Sitting - Weight: 125

Under penalties a3 provided by law pursuant to Section 1-109 of the Code of Civil Procedure, the undersigned
certifies that the statements set forth in this instrument ure tue and correct, except as to matters therein stated to

be on information and belief and as to such matters the undersigned certifies as aforesaid that he/she verily
believes the same to be true,

FURTHER AFFIANT SAYETH NOT. ’
x
Mark Gasco
a
State of th
County of (ool-

Subscribed and Sworm 1 before me on this

_ly day of __ Tung : rolt_
Ss Ua oa Gewnove

Signature of Notary Afublic

 
    
 
   
      
 

u
Joh: 500888 OFFICIAL SEAL
me , SUSAN H JIMENEZ
ySTARY PUBLIC - STATE OF ILLINOIS
Lay COMMISSION EXPIRES:11/18/20

 
 

Case: 1:19-cv-03696 Document #: 6 Filed: 06/17/19 Page 3 of 3 PagelD #:25

 

AQ.440 (Rey 05/00) § ina Civil Act

 

 

 

 

RETURN OF SERVICE
Service of the Summans and complaint was made by me!" DATE 06/11/2019
M ERVER (PRIN TITLE
NAME OFS (PRINT Mark Gascon Process Server
Check one hae below to tadicate appropriate method of service

 

 

D Served persanally upon the defendant. Pisce where served:

 

 

of ven copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable aye and
discretion then residing therein.

Name of person with whom the summons and coroplalat were left: Derick Hackett

O Retumed unexccuted:

 

 

 

O Other (specify

 

 

 

 

STATEMENT OF SERVICE FEES
TRAVEL SERVICES TOTAL

 

 

 

 

DECLARATION OF SERVER

 

{ declare caver penalty of perjury under the [aws of the United States of America that the foregomg informauen
contained in the Return of Service and Statement of Service Fees is true und correct.

exceed on 06/11/2010 tt+—

Date Siguahewe of Server .

16106 Route 59, Suite 200 Plainfield, iL 60586

Adidiress of Server

     
 
  
  

 

OFFICIAL SEAL
6) / dh 4 SUSAN H JIMENEZ
NOTARY PUBLIC - STATE OF RLLINOIS
SUbtir: MAY COMMISSION EXPIRES:1118/20 | Job:500888

 

 

(1) Aste who may serve a summons see Role 4 of the Fedora! Rekes of Civil Procedcre,

 

 
